     Case 5:18-cv-01005-JGB-KK Document 60 Filed 09/10/19 Page 1 of 7 Page ID #:2835




1     JOSEPH H. HUNT
      Assistant Attorney General
2     GUSTAV W. EYLER
      Director
3     Consumer Protection Branch
      ALAN P. PHELPS
4     Assistant Director
      NATALIE N. SANDERS
5     Trial Attorney
             Consumer Protection Branch
6            U.S. Department of Justice
             450 5th Street, NW, Suite 6400-South
7            Washington, D.C. 20530
             Telephone: (202) 598-2208
8            Facsimile: (202) 514-8742
             E-mail: Natalie.N.Sanders@usdoj.gov
9
      Attorneys for Plaintiff
10    UNITED STATES OF AMERICA
11
                               UNITED STATES DISTRICT COURT
12
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
                                     EASTERN DIVISION
14
15
      UNITED STATES OF AMERICA,                     No. 5:18-CV-01005-JBG-KKx
16
                 Plaintiff,
17
                        v.                          PLAINTIFF’S UNOPPOSED EX PARTE
18                                                  APPLICATION FOR BRIEF
      CALIFORNIA STEM CELL                          EXTENSION OF TIME TO FILE
19    TREATMENT CENTER, INC.,                       PLAINTIFF’S REPLY REGARDING
      et al.                                        ITS MOTION FOR SUMMARY
20                                                  JUDGMENT
                 Defendants.
21
                                                    Summ. J. Hearing:      Dec. 9, 2019
22                                                  Trial Date:            Feb. 11, 2020
23
                                                    Hon. Jesus G. Bernal
24
25
26
27
28
                                                1
     Case 5:18-cv-01005-JGB-KK Document 60 Filed 09/10/19 Page 2 of 7 Page ID #:2836




1     TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:
2            PLEASE TAKE NOTICE that Plaintiff United States of America hereby makes
3     this unopposed ex parte application (“Application”) for an order continuing the deadline
4     to serve Plaintiff’s Reply Regarding Its Motion For Summary Judgment (“Reply”) by 11
5     days – from September 13, 2019 to September 24, 2019. Defendants California Stem
6     Cell Treatment Center, Inc., Cell Surgical Network Corporation, Elliot B. Lander, M.D.
7     and Mark Berman, M.D. (collectively, “Defendants”), through their counsel, do not
8     oppose this Application.
9            Good cause exists to grant this Application, as follows:
10           •      The requested continuance of the deadline is to accommodate a serious
11    medical injury recently sustained by Plaintiff’s lead trial attorney (“Counsel”), who has
12    been handling this matter since its inception. Complications from Counsel’s unexpected
13    injury frustrate her ability to meet the current filing deadline, despite her diligence.
14           •      The requested and unopposed continuance will not result in prejudice to any
15    of the parties.
16           •      The requested and unopposed continuance will not impact any other court-
17    ordered deadlines.
18           This unopposed ex parte application is based on this Application, the attached
19    memorandum of points and authorities, the concurrently filed declaration of Natalie N.
20    Sanders (“Sanders Decl.”), the pleadings on file in this action, and any other matter as
21    the Court may consider in connection with this Application.
22
23                      STATEMENT OF CONFERENCE OF THE PARTIES
24           This Application is made following the conference of counsel which took place on
25    September 10, 2019. Undersigned Counsel gave notice of this development as soon as
26    she realized there was no alternative course of action to address the ongoing challenges
27    posed by her health condition. Undersigned Counsel has conferred with counsel for
28
                                                    2
     Case 5:18-cv-01005-JGB-KK Document 60 Filed 09/10/19 Page 3 of 7 Page ID #:2837




1     Defendants, Matthew M. Gurvitz (“Gurvitz”)1 of Venable LLP, who stated that
2     Defendants do not oppose Plaintiff’s Application. Sanders Decl. ¶¶ 5-7.
3
4     Dated: September 10, 2019.
5
                                                   Respectfully submitted,
6
7                                                   /s/ Natalie N. Sanders
                                                    NATALIE N. SANDERS
8                                                   Trial Attorney
                                                    Consumer Protection Branch
9
                                                    Counsel for United States of
10                                                  America
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27    1
       Per Local Rule 7-19, Gurvitz’s contact information is as follows: Venable LLP, 2049
28    Century Park East, Suite 2300, Los Angeles, CA 90067; (310) 229-9930; and
      MMGurvitz@Venable.com.
                                                 3
     Case 5:18-cv-01005-JGB-KK Document 60 Filed 09/10/19 Page 4 of 7 Page ID #:2838




1                     MEMORANDUM OF POINTS AND AUTHORITIES
2           Good cause exists to grant Plaintiff’s unopposed ex parte request for a brief
3     extension of the time to file its Reply.
4           Plaintiff’s Reply is due to be served on September 13, 2019. For reasons set forth
5     herein, Plaintiff respectfully requests a brief continuance of this deadline to September
6     24, 2019.
7                                                FACTS
8           On July 8, 2019, Plaintiff timely filed its Motion for Summary Judgment
9     (“Motion”) in the above-captioned matter, which was noticed for hearing on August 5,
10    2019. Dkt. No. 45.
11          On July 10, 2019, the Court issued a Minute Order, on its own motion, continuing
12    the hearing on Plaintiff’s Motion to December 9, 2019, and ordering the parties to
13    propose a revised briefing schedule and revised pretrial deadlines. Dkt. No. 56.
14          On July 24, 2019, the parties filed a joint stipulation, Dkt. No. 57, containing the
15    following proposed briefing schedule:
16          • Defendants’ opposition shall be due by August 9, 2019 (“Opposition”).
17          • Plaintiff’s reply shall be due by September 13, 2019.
18          On July 25, 2019, the Court issued an Order Regarding Briefing Schedule and
19    Pre-Trial Schedule (“Order”) granting the parties’ proposed briefing schedule. The
20    Order also set the Final Pre-Trial Conference for January 27, 2020, and Trial for
21    February 11, 2020. Dkt. No. 58.
22          On August 17, 2019—eight days after Defendants’ Opposition was filed—
23    Plaintiff’s lead trial counsel (“Counsel”) sustained a serious musculoskeletal injury to
24    her neck, back, and shoulder. Declaration of Natalie N. Sanders (“Sanders Decl.”) ¶ 2.
25    Counsel’s unexpected injury has caused her severe, and at times, debilitating pain over
26    the past four weeks. Id. Although Counsel has continued working diligently on the
27    Reply and related filings, her injury has significantly impacted her ability to handle her
28    casework in this matter. Id. ¶¶ 3-4.
                                                   4
     Case 5:18-cv-01005-JGB-KK Document 60 Filed 09/10/19 Page 5 of 7 Page ID #:2839




1           Without a brief continuance of the Reply deadline, Counsel lacks the requisite
2     time needed to finalize the Reply and related filings. Id. ¶ 5.
3                                            ARGUMENT
4                          Good Cause Exists To Grant This Application
5           Good cause exists pursuant to Rules 16(b)(4) and 6(b)(1) of the Federal Rules of
6     Civil Procedure to modify the upcoming filing deadline for Plaintiff’s Reply in this
7     matter. Ex parte relief is warranted and justified in this case because (1) Plaintiff will be
8     irreparably prejudiced absent ex parte relief; and (2) Plaintiff is without fault for creating
9     the circumstances warranting ex parte relief. See Schwarzer, et al., RUTTER GROUP
10    PRACTICE GUIDE: FED. CIV. PROC. BEFORE TRIAL, CAL., ¶ 12:170 (“RUTTER
11
      GUIDE”), citing Mission Power Engineering Co. v. Continental Casualty Co., 883 F.
12
      Supp. 488, 492 (C.D. Cal. 1995).
13
            A pre-trial scheduling may be continued and modified by the Court for good cause
14
      shown. Fed. R. Civ. Proc. 16(b)(4); see also Fed. R. Civ. Proc. 6(b)(l) (continuance may
15
      be granted for good cause if, as here, request is made before original time to act expires).
16
      If a party has acted in due diligence, but will have difficulty in meeting a scheduled pre-
17
      trial deadline, good cause exists for continuance or modification of the deadline. See
18
      Zivkovic v. Southern California Edison, 302 F. 3d 1080, 1087 (9th Cir. 2002). The focus
19
      of the court’s inquiry is on the moving party’s reasons for continuance, and not on the
20
      prejudice to the other parties in the case. Johnson v. Mammoth Recreations, Inc., 975 F.
21
      2d 604, 608 (9th Cir. 1992). That said, the brief 11-day continuance that Plaintiff seeks
22
23    will not prejudice the Defendants, as ample time would remain before the Motion

24    hearing on December 9.

25          As further noted in the Declaration of Natalie N. Sanders, and in this ex parte

26    Application, Counsel for Plaintiff has been suffering, and currently still suffers, with the
27    effects of a physically debilitating injury that occurred approximately one week into the
28    five-week briefing window provided for Plaintiff’s Reply. Although Counsel has
                                                    5
     Case 5:18-cv-01005-JGB-KK Document 60 Filed 09/10/19 Page 6 of 7 Page ID #:2840




1     diligently continued to work on the Reply and related filings since sustaining her injury,
2     her condition has significantly limited her for the past four weeks. Counsel’s condition
3     makes it extremely painful to sit in a chair or use a computer for extended periods of
4     time – as these activities cause severe pain in her neck, back, and shoulder. Counsel’s
5     condition has also required her to take sick leave, see specialists, undergo medical
6     imaging, wear a neck brace, and take prescription medication, among other things.
7     Sanders Decl. ¶ 4.
8
            Because Counsel is the only trial attorney in her office assigned to this case, she
9
      alone has the background and experience to handle Plaintiff’s Reply. Despite Counsel’s
10
      diligent efforts to work through her injury and meet the current filing deadline, it has
11
      become apparent that a brief continuance is necessary. Accordingly, Plaintiff
12
      respectfully requests a brief continuance to permit Counsel to finalize the Reply and its
13
      related filings at a pace consistent with the practical limitations of her injury. Id. ¶ 5.
14
15
                                            CONCLUSION
16
            For the foregoing reasons and pursuant to the foregoing authorities, Plaintiff
17
      United States hereby respectfully requests that the Court grant this Application for an
18
      order extending the deadline to file Plaintiff’s Reply by 11 days—from September 13,
19
      2019 to September 24, 2019. No other court-ordered deadlines will be affected.
20
      Dated: September 10, 2019
21
22                                                       Respectfully submitted,
23
                                                         /s/ Natalie N. Sanders
24                                                       NATALIE N. SANDERS
                                                         Trial Attorney
25                                                       Consumer Protection Branch
26                                                       Counsel for United States of
                                                         America
27
28
                                                     6
     Case 5:18-cv-01005-JGB-KK Document 60 Filed 09/10/19 Page 7 of 7 Page ID #:2841




1                                 CERTIFICATE OF SERVICE
2           I hereby certify that on this 10th day of September 2019, I electronically filed a
3     true and correct copy of the foregoing PLAINTIFF’S UNOPPOSED EX PARTE
4     APPLICATION FOR BRIEF EXTENSION OF TIME TO FILE PLAINTIFF’S REPLY
5     REGARDING ITS MOTION FOR SUMMARY JUDGMENT, through the Court’s
6     CM/ECF system, which will send a notice of electronic filing to the following counsel of
7     record listed below:
8                                     Celeste M. Brecht
9                                     Matthew M. Gurvitz
                                      Norma N. King
10                                    Witt W. Chang
11                                    VENABLE LLP
12
13
                                                      /s/ Natalie N. Sanders
14                                                    NATALIE N. SANDERS
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  7
